Citation Nr: 0812584	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to September 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's hearing loss is not due to in-service acoustic 
trauma.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the veteran was not provided 
with notice of the disability rating and effective date 
regulations, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
VA examination.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss results from noise 
exposure in service.  The veteran's DD-214 indicates that he 
received the combat infantry badge and that he served as a 
light truck driver while in service.  In cases where the 
evidence shows that the veteran engaged in combat with the 
enemy, VA will accept satisfactory lay or other evidence of 
service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must 
still be medical evidence of a current disability and a link 
between the current disability and in-service incurrence

The evidence indicates that the veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. § 
3.385, and the veteran's in-service exposure to acoustic 
trauma is conceded based on his combat experience and the 
nature of his in-services duties.  The Board finds that 
service connection is not warranted, however, because the 
evidence does not indicate that the veteran's hearing loss is 
related to the in-service noise exposure.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss, and the 
September 1945 separation examination record reports that 
hearing was normal, with 15/15 on the hearing test 
bilaterally.  Additionally, October 1949 and April 1950 Army 
examination records indicate that the veteran had normal 
results on the hearing tests.  See October 1949 (15/15 on the 
spoken voice test bilaterally); April 1950 examination 
records (15/15 on the spoken and whispered voice tests 
bilaterally).  

In January 2004, a VA audiologist opined that, based on a 
review of the evidence of record and "due to the 
configuration of the veteran's hearing loss," the veteran's 
hearing loss was "not as likely as not due to acoustic 
trauma incurred during military service."  In support of 
this finding, the examiner noted that the service examination 
records indicated normal hearing bilaterally.  The examiner 
stated that hearing was tested through the whispered word 
test, which does not take into consideration a high frequency 
sensorineural hearing loss, but he found that the veteran's 
history of 35 years of post-service occupational noise 
exposure (veteran was an ironworker), when considered with 
the normal findings found in the 1945, 1949, and 1950 
examinations, made it not as likely as not that the veteran's 
current hearing loss is a result of service noise exposure.  

The veteran has not submitted any competent medical evidence 
relating his hearing loss to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, in light of the VA examiner's negative nexus 
opinion and the lack of countervailing competent evidence, 
service connection must be denied.  

As a final point, the Board is sympathetic to the veteran's 
claim, and appreciates his combat service during World War 
II.  The Board also reminds that veteran that he is within 
his rights to file an application to reopen this claim, 
especially in the event that he obtains a favorable medical 
opinion regarding the etiology of his hearing loss.  At this 
point, again, there just is not any such evidence.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


